         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



 DONNA CURLING, ET AL.,
    Plaintiffs,
                                           Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
     Defendants.




      CURLING PLAINTIFFS’ REPLY BRIEF REGARDING STANDING




ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 2 of 9




I.     INTRODUCTION

       Disregarding this Court’s instructions—and confirming the weakness of their

position—Defendants focus their brief on the issue of imminence rather than

particularized injury. They also repeatedly try to shoehorn this case into inapposite

cases. And they again misstate the law and facts. Their brief serves only to confirm

that Curling Plaintiffs have presented justiciable claims and that addressing standing

again before completing discovery would be improper and prejudicial to Plaintiffs.

II.    DEFENDANTS’ CITED CASES ARE INAPPOSITE

       This Court’s June 2020 decision proves prescient:

       Contrary to Defendants’ characterizations, Plaintiffs’ allegations are not
       solely premised on a theoretical and hypothetical possibility that the new
       BMD voting system might be hacked or improperly accessed and
       manipulated. . . . The State does not address Plaintiffs’ other allegations,
       which assert that the operation of the Dominion BMD System as designed
       will injure in-person voters by depriving them of their fundamental right to
       cast a verifiable vote and have that vote counted, and their right to be treated
       equally with similarly situated absentee voters.

(Dkt. 751 at 38-39.) Defendants still ignore these allegations and resulting harm to

Curling Plaintiffs. Defendants cite no cases alleging a similar injury to the personal

and individual right to cast a verifiable vote and have that vote counted. Cf. Pearson,

Dkt. 1066-1 (seeking decertification of election arguing plaintiffs’ lawful votes were

diluted by fraud enabled by foreign oligarchs); Wood v. Raffensperger, 981 F.3d

1307 (11th Cir. 2020) (seeking to enjoin certification with no specific burden or

                                           1
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 3 of 9




harm alleged to plaintiff’s vote). Defendants betray their desperation with their

heavy emphasis on Tsao, a data breach case wholly unrelated to voting. Tsao lacked

standing because he claimed harm arising from the mere possibility of future identity

theft, which was not impending. Tsao v. Captiva MVP Rest. Partners, LLC, No. 18-

14959, 2021 WL 381948 (11th Cir. Feb. 4, 2021). Curling Plaintiffs, however, are

harmed in every election, by casting a vote on a BMD that they cannot verify or have

confidence will be counted or by voting by absentee ballot with the burdens attendant

to that, including disenfranchisement as Plaintiff Curling suffered. (Dkt. 964 at 78-

79; Dkt. 751 at 38 (“This injury is not speculative; it is ‘certainly impending.”).) 1

III.   DEFENDANTS IMPROPERLY FOCUS ON IMMINENCE AND
       MISSTATE THE FACTS IN CLAIMING A LACK OF INJURY

       Defendants’ nearly myopic focus on imminence confirms the impropriety of

addressing standing again at this stage. Their mantra that Curling Plaintiffs cannot



1
  Just yesterday, Judge Jones denied State Defendants summary judgment regarding
standing and political question. Slip op., Fair Fight Action, Inc. v. Raffensperger,
No. 1:18-cv-5391-SCJ, Dkt. 613 (N.D. Ga. Feb. 16, 2021). The court allowed claims
where State Defendants are responsible for election administration and voting
processes. Id. at 35 (voter verification and matching processes), 42 (voter list
maintenance and accuracy), 53 (training of superintendents and registrars). The
court found that “the Secretary must evaluate and approve the type of equipment that
may be used,” just as Curling Plaintiffs allege here. Id. at 48. The court concluded
that none of the case law State Defendants cited “implicate individuals’ right to vote”
and that “federal courts are equipped and empowered to address claims that
individuals’ voting rights are being burdened.” Id. at 64, 67 (emphasis in original).
                                           2
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 4 of 9




show injury is inextricably intertwined with the merits of Plaintiffs’ claims, as

Defendants themselves make clear. Their claim that “the record in this case is devoid

of actual evidence of an injury-in-fact” is not only false, but highlights that Curling

Plaintiffs must have a full and fair opportunity to complete discovery and prove up

their respective injuries, as the record is not yet complete. (Dkt. 1066 at 5.)

Defendants cannot demand dismissal on the argument that Plaintiffs have not proven

injury-in-fact before discovery is even completed, especially given their refusal to

allow access to any equipment and systems previously used in Georgia elections.

       The current record nonetheless amply establishes injury-in-fact for standing

and refutes Defendants’ claims to the contrary, as this Court has found repeatedly:

       • “Here, Plaintiffs have shown that their Fourteenth Amendment rights to
         Due Process and Equal Protection have been burdened.” (Dkt. 309 at 33.)

       • “Plaintiffs have shown demonstrable evidence that the manner in which
         Defendants’ alleged mode of implementation of the BMD voting system,
         logic and accuracy testing procedures, and audit protocols deprives them
         or puts them at imminent risk of deprivation of their fundamental right to
         cast an effective vote (i.e., a vote that is accurately counted).” (Dkt. 964
         at 79.)

       • “[T]he Court finds that Plaintiffs’ allegations of the threat of imminent
         harm are sufficient at this stage of the proceedings to establish injury to
         their constitutional rights and demonstrate standing to proceed on their
         asserted claims.” (Dkt. 751 at 41.)

       Defendants repeatedly misstate the facts. For example, they claim that no

Plaintiff has cast or is likely to cast a BMD ballot. (Dkt. 1066 at 6.) But Plaintiff

                                          3
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 5 of 9




Schoenberg did exactly that and has indicated, as the Court already found, he expects

to vote in person in the future. (Dkts. 619-5 ¶ 10; 1067-3 ¶ 9; 751 at 38.) That said,

this is not required for standing. Defendants ignore that the choice between a system

on which they cannot verify their vote and an absentee system that burdens and

threatens (and effectuates) disenfranchisement is itself an actual and imminent harm

that affects each Plaintiff personally and individually. (Dkt. 964 at 83 (“A choice

between two evils is no choice at all . . . .”); Dkt. 1067 §§ II, III.A; Dkt. 1071 at 11.)

       Defendants also misleadingly claim that there is “zero evidence” that any

BMD has been compromised. This Court already found that Dr. Halderman’s BMD

testing “indicated the practical feasibility through a cyber attack of causing the

swapping or deletion of specific votes cast and the compromise of the system” (Dkt.

964 at 25), and Dr. Halderman has shown even more in his latest declaration,

including that the BMD system is less secure than the DRE system this Court already

found was so unreliable as to be unconstitutional (Dkt. 309 at 33-34). 2 Moreover,

the DRE system was compromised at least twice and Defendants directed counties

to use the same removable media with the BMD system previously used with the



2
  Defendants’ claim that Dr. Halderman has had “access to the State’s DREs for a
significant amount of time” is false and inexplicable. (Dkt. 1066 at 12.) The State
warehoused its DREs a year ago and it has refused access to those DREs.

                                            4
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 6 of 9




DRE system. (Dkt. 258-1 at 128-31; 699-10; 892-11.) Plaintiffs have presented

ample evidence to warrant completing discovery and proceeding to trial. 3 All that

said, none of this is required for standing because, as this Court itself emphasized

before, Curling Plaintiffs also challenge “the operation of the Dominion BMD

System as designed,” not just its many vulnerabilities. (Dkt. 751 at 38-39.)

       Defendants even go so far as to misstate Curling Plaintiffs’ claims, arguing

they do not allege unequal treatment. (Dkt. 1066 at 10). Defendants simply ignore

Counts II and IV. (Dkt. 627.) The Court itself confirmed that “Plaintiffs also assert

in-person voters are subject to unequal treatment as compared to provisional and

absentee voters.” (Dkt. 964 at 79 n.72.) Even the allegations Defendants cite—

emphasizing the “impact [to] an individual’s vote” and “their actual choices” from

a system that is not voter-verifiable—underscore that Curling Plaintiffs’ harms are

to their individual and personal votes, not to abstract general grievances about

voting. (Dkt. 1066 at 3-4.)

       The parties need to complete discovery and proceed to trial expeditiously. 4


3
  Defendants’ request that the Court take judicial notice of the “full hand audit of the
November 2020 presidential election” to find “that Plaintiffs’ hypothetical fear is
pure fantasy” is highly improper. Defendants have produced no information about
the audit, and its reliability is indeed unsettled. And even were it reliable, it would
neither illuminate unaudited races nor prove Plaintiffs’ votes were counted as cast.
4
  Defendants do not argue that the political question doctrine bars this case and
should not be permitted to do so on reply.
                                           5
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 7 of 9




       Respectfully submitted this 17th day of February, 2021.


  /s/ David D. Cross                          /s/ Halsey G. Knapp, Jr.

 David D. Cross (pro hac vice)               Halsey G. Knapp, Jr.
 Veronica Ascarrunz (pro hac vice)           GA Bar No. 425320
 Eileen Brogan (pro hac vice)                Adam M. Sparks
 Lyle P. Hedgecock (pro hac vice)            GA Bar No. 341578
 Mary G. Kaiser (pro hac vice)               KREVOLIN & HORST, LLC
 Robert W. Manoso (pro hac vice)             1201 West Peachtree Street, NW
 MORRISON & FOERSTER LLP                     Suite 3250
 2100 L Street, NW, Suite 900                Atlanta, GA 30309
 Washington, DC 20037                        (404) 888-9700
 (202) 887-1500
     Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg




                                         6
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 8 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



 DONNA CURLING, ET AL.,
    Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
     Defendants.



                      CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14.

                                              /s/ David D. Cross
                                             David D. Cross




                                         7
ny-2066227
         Case 1:17-cv-02989-AT Document 1075 Filed 02/17/21 Page 9 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



 DONNA CURLING, ET AL.,
    Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
     Defendants.



                          CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021, a copy of the foregoing CURLING

PLAINTIFFS’ REPLY BRIEF REGARDING STANDING was electronically

filed with the Clerk of Court using the CM/ECF system, which will automatically

send notification of such filing to all attorneys of record.

                                                /s/ David D. Cross
                                               David D. Cross




                                           8
ny-2066227
